Citation Nr: 0909537	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a compensable rating for residuals, status 
post pterygium removal, right eye (previously claimed as loss 
of vision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 10 percent 
evaluation for the Veteran's lumbosacral strain and the 
noncompensable evaluation for residuals, status post 
pterygium removal, right eye (previously claimed as loss of 
vision).  

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In February 2008, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's residuals of a lumbosacral strain have been 
manifested by complaints of pain with some limitation of 
motion.  

3.  The Veteran has pain with numbness radiating down to the 
right lower extremity and into the toes.  Muscle strength 
testing on the right was 4 1/2 /5.  

4.  The Veteran has pain radiating down to the left lower 
extremity and into the toes.  Muscle strength testing and 
neurological testing are essentially normal.  

5.  The Veteran's residuals, status post pterygium removal, 
right eye do not result in a loss of visual acuity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 
2008); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5237 (2008).

2.  The criteria for a separate 10 percent rating for pain 
with numbness radiating down to the right lower extremity and 
into the toes have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 
3.159, 4.7, 4.124a, Diagnostic Code 8520 (2008)

3.  The criteria for a compensable evaluation for residuals, 
status post pterygium removal, right eye have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.75-4.84, 4.84a, 
Diagnostic Code 6034 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2008); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

A.  Residuals of a Lumbosacral Strain

By way of procedural background, service connection for 
lumbosacral strain was granted in a May 2001 rating decision, 
and assigned a 10 percent evaluation under Diagnostic Code 
5295.  In January 2002, the Veteran filed an informal claim 
seeking an increased rating for his service-connected back 
disability, and the RO continued the 10 percent evaluation 
under Diagnostic Code 5295.  Subsequently thereafter, the 
Veteran filed a second informal claim seeking an increased 
rating for his service-connected back disability in January 
2004.  In the August 2004 rating decision, the RO continued 
the current 10 percent evaluation under the current 
Diagnostic Code 5237 for lumbosacral strain.  During the 
August 2006 hearing, the Veteran asserted that his service-
connected back disability is worse than the current 
evaluation contemplates.  

In March 2004, the Veteran underwent a VA examination for his 
service-connected back disability.  He reported to the 
examiner daily chronic pain with radiation to the right side 
of his body.  He denied the use of assistive devices, taking 
injections, and having surgery performed on his back.  The 
Veteran stated that sit-ups and lifting aggravate his 
condition, but rest, physical therapy, and change of position 
alleviate his symptoms.  The Veteran explained that during 
normal use, the pain is 5 out of 10 in terms of severity, 
with no weakness or incoordination.  Upon repetitive use, the 
pain increases to 7 out of 10 with weakness, fatigability, 
and incoordination.  During flare-ups, which occur two times 
per week and last approximately two to five days, the Veteran 
stated that his pain is 10 out of 10 with weakness, 
fatigability, and incoordination.  

Physical examination of the Veteran revealed a normal gait 
with preserved normal curves of the spine and no pelvic tilt.  
The Veteran was able to stand on his toes and heels, and leg 
lengths were noted as being equal.  There was no paraspinal 
tension or tenderness, and straight leg testing was negative 
for both legs.  Lower extremity reflexes were 2+/4, strength 
testing was 5/5, and sensory testing reflected intact to 
light touch of the lower extremities.  Active range of motion 
testing for the thoracolumbar spine was flexion from 75 to 90 
degrees, extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 30 degrees, right lateral 
rotation to 45 degrees, and left lateral rotation to 45 
degrees.  X-rays of the lumbar spine showed degenerative disc 
changes, most prominent at the L4-5 level with possible 
minimal anterolisthesis of L4 with respect to L5.  The 
examiner diagnosed the Veteran with lumbosacral strain with 
mild degenerative joint disease.  

VA outpatient treatment records beginning in August 2004 
reflect continuing complaints and treatment for his service-
connected back disability.  In August 2004, a VA outpatient 
treatment record notes the Veteran's complaints of chronic 
back pain that is worse after running or heavy exertion.  
After physical examination of the Veteran, the physician 
diagnosed the Veteran with chronic back pain with a notation 
to avoid high usage of non-steroidal anti-inflammatory drugs 
(NSAIDs).  The Veteran returned to his local VA outpatient 
treatment facility with complaints of continuing back pain in 
January 2005.  He was assessed with chronic low back pain and 
given prescribed medication for his back and joint pain.  
September 2006 x-rays of the Veteran's lumbar spine revealed 
degenerative changes at the L4-5 level and L4-5, L5-S1 
spondylolysis with grade I spondylolisthesis.  

The Veteran underwent a second VA examination for his 
service-connected back disability in July 2008.  He informed 
the examiner that his back hurts daily, rating it an 8 out of 
10 in terms of severity.  He admitted to having flare-ups 
approximately once a week without apparent cause.  The 
Veteran described the pain radiating down to the right lower 
extremity greater than the left and even down to the toes 
with numbness.  He stated that he usually treats his pain 
with 800 milligrams of Ibuprofen twice daily and 500 
milligrams of Hydrocodone.  The Veteran denied having 
additional treatments by his physician or incapacitating 
episodes.  He stated that his back hurts to lift over 100 
pounds and was told not to golf, play racquetball, or 
exercise.  

Upon physical examination of the Veteran, the examiner noted 
that his gait was normal with no complaints of pain midline 
percussion of the spine.  There was tender to palpation right 
and left lower paralumbar muscles without muscle spasm, but 
the pelvis was reported as being level.  Manual muscle 
strength testing of the right quadriceps was 4 1/2/5 and the 
gastrocnemius was 5/5 bilaterally.  Sensory light touch and 
scratch of the thighs, legs, and ankles were all normal.  
Range of motion testing of the thoracolumbar spine was 95 to 
100 degrees of flexion, 15 degrees of extension, 25 degrees 
of right lateral flexion, 28 degrees of left lateral flexion, 
25 degrees of right lateral rotation, and 30 degrees of left 
lateral rotation.  The examiner diagnosed the Veteran with 
degenerative disk disease/degenerative joint disease, 
spondylolysis fourth to fifth lumbar vertebrae, and fifth 
lumbar vertebra to first sacral vertebra with grade 1 
spondylolisthesis.  The examiner reported the presence of 
slight functional impairment, but no weakness, fatigability, 
or incoordination.  The examiner concluded that although the 
Veteran has existing pain, it does not limit the functional 
mobility of the back.  

The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  The criteria are as 
follows:  

Unfavorable ankylosis of the entire spine 
- 100 percent disabling.  

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.  

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - 
20 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher orthopedic evaluation for the Veteran's service-
connected back disability.

At the outset, the Board notes that it has considered the 
Veteran's service-connected back disability in light of 
Diagnostic Code 5003, for degenerative arthritis.  In this 
regard, September 2006 x-rays revealed degenerative changes 
at the L4-5 level, and the July 2008 VA examiner diagnosed 
the Veteran with degenerative disk disease.  Under Diagnostic 
Code 5003, degenerative arthritis, when substantiated by x-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  While the Veteran's back has 
demonstrated degenerative changes, the Veteran's back 
disability is currently rated 10 percent disabling based on 
limitation of motion.  Therefore, Diagnostic Code 5003 does 
not assist the Veteran in obtaining a higher disability 
evaluation.  

As noted above, under Diagnostic Code 5237, disability 
evaluation greater than 10 percent requires forward flexion 
of the thoracolumbar spine greater than 30 but no greater 
than 60, or the combined range of motion of the thoracolumbar 
spine no greater than 120 degrees, or the presence of an 
abnormal gait due to muscle spasms or guarding.  In this 
case, range of motion testing during the March 2004 and July 
2008 VA examinations revealed forward flexion of the 
thoracolumbar spine between 75 to 90 degrees and 95 to 100 
degrees, respectively.  Additionally, affording the benefit 
of the doubt to the Veteran by using the lower numbers 
recorded for his range of forward flexion during both VA 
examinations, the combined range of motion of the 
thoracolumbar spine still exceeds 120 degrees under the 
diagnostic criteria.  Results reveal the Veteran's range of 
motion of the thoracolumbar spine was 255 degrees and 218 
degrees, at the March 2004 and July 2008 VA examinations.  
Finally, although the Veteran complained of chronic back 
pain, there is no evidence of record showing an abnormal gait 
or abnormal spinal contour.  As noted, both examiners 
reported a normal gait.  Therefore, a higher evaluation is 
not warranted based upon the Veteran's orthopedic impairment.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  The 
Board observes that the Veteran has complained of daily pain 
on numerous occasions, but when viewed in conjunction with 
the medical evidence, his complaints do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Furthermore, the July 2008 VA examiner opined that the 
Veteran's existing pain "does not significantly limit" the 
functional mobility of his back pain.  Thus, the degree of 
limitation of motion is contemplated in the current rating.  
Therefore, the Board finds that the holding in DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.  

However, the Board notes that the revised schedule provides 
for a separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
this case, although the medical evidence of record does not 
show associated objective neurologic abnormalities of bowel 
and bladder, it does so that the Veteran has mild 
neurological impairment of the right lower extremity due to 
sciatic pain.  Examination reports show pain radiating down 
to the right lower extremity and even down to the toes with 
numbness.  Weakness of the right lower extremity is also 
present, as manual muscle strength testing of the right 
quadriceps was 4 1/2/5.  As such, the Board finds that a 
separate 10 percent rating for radiculopathy of the right 
lower extremity and no higher is warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Because there is no evidence 
of moderate impairment, a rating in excess of 10 percent for 
the right lower extremity is not warranted.  Additionally, 
examination findings of the left lower extremity are 
essentially normal; thus, a separate rating in this regard is 
not warranted.  Muscle strength testing and neurological 
findings were essentially normal.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  

The Board notes that an extraschedular evaluation is not for 
consideration.  The evidence does not show that the service-
connected back disability presented or presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  In deciding this disability rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  The Veteran's 
service-connected back disability is not productive of marked 
interference with employment or frequent periods of 
hospitalization.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected residuals of a 
lumbosacral strain warrants any more than a 10 percent 
evaluation under Diagnostic Code 5237, but that the 
assignment of a separate 10 percent rating under the 
provisions of Diagnostic Code 8250 for radiculopathy into the 
right lower extremity is warranted.  The assignment of a 
separate 10 percent rating for radiculopathy of the left 
lower extremity is not warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  Residuals, Status Post Pterygium Removal, Right eye  

The Veteran seeks a compensable evaluation for his service-
connected residuals, status post pterygium removal of the 
right eye.  The RO initially granted service connection for 
this condition in a September 2002 rating decision and 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 6034. The Veteran filed an informal 
claim for a compensable rating in January 2004, and the RO 
continued the noncompensable evaluation in the August 2004 
rating decision.  The Veteran contends the current disability 
evaluation does not accurately reflect the severity of his 
disability.  

As noted above, the Veteran's eye disability is evaluated 
under Diagnostic Code 6034 for pterygium.  This Diagnostic 
Code mandates that pterygium should be rated on impairment of 
vision.  38 C.F.R. § 4.84a.  When practicable, ratings on 
account of visual impairment are to be based upon examination 
by specialists, including measurements for uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent.  38 C.F.R. § 
4.75.  The best distant vision obtainable after best 
correction will be the basis of the rating.  38 C.F.R. § 
4.75.  In applying the ratings for impairment of visual 
acuity, a person not having the ability to read at any of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.  

The Veteran underwent a VA examination of the eyes in July 
2004.  During this examination, he reported wearing glasses 
for distance beginning in 1996, but incurs headaches if he 
wears his glasses too much.  He complained of having red and 
irritated eyes approximately once a month that is often 
alleviated with over-the-counter eye drops.  The examiner 
noted that the Veteran was diagnosed with pterygium in May 
1981, during his military service after acid from a battery 
splashed into both eyes.  Pterygium excision with 
conjunctival autograph of the right eye was performed in 
January 2000.  

Distance visual acuity testing without correction revealed 
20/60 -2 for the right eye and 20/60 for the left eye.  Near 
visual acuity testing without correction was 20/20 
bilaterally.  Distance visual acuity testing with correction 
was 20/20 bilaterally.  Visual fields were full to finger 
count in both eyes, and there was no afferent papillary 
defect.  Ocular motility demonstrated full duction and 
eversions bilaterally.  Slit lamp examination demonstrated 
normal lids and lashes bilaterally.  There was nasal 
pterygium status post removal of the right eye, vascularized 
nasal pterygium of the left eye, and irregular wetting 
nasally over each eye.  There was no corneal staining on the 
eyes.  Anterior chambers were deep and quiet.  Irises were 
both flat and clear.  Both lenses were clear as well.  
Dilated fundus testing demonstrated a cup-to-disc ratio of 
0.3 in the right eye and 0.2 disc in the left eye.  Macula 
and the vessels were normal, and the periphery had no tears, 
breaks, or holes.  The examiner diagnosed the Veteran with 
nasal pterygia of both eyes with mild irregular surface 
wetting and myopia.  The examiner opined that the Veteran had 
no residual defects to the 

In September 2006, VA outpatient treatment records note that 
the Veteran underwent an eye examination at his local VA 
outpatient treatment facility.  Distance visual acuity with 
refractive correction was 20/20 bilaterally.  Both eyes 
demonstrated full extraocular movement.  Slit lens 
examination reflected normal lids and lashes bilaterally.  
The left eye was partially obstructed by lower left punctum 
with occasional watery discharge with massage of nasal 
canthus area.  Keratometry of both eyes was clear.  Anterior 
chambers of both eyes were deep and quiet, as well as irises 
and lenses of both eyes were flat and clear.  The Veteran was 
accessed with partially obstructed lower left punctum and 
bilateral meibomitis.  

The Veteran underwent another VA examination in July 2008 to 
assess the severity of his condition.  During the 
examination, the Veteran stated that his right eye 
occasionally waters and gets red.  He denied ocular pain, 
diplopia, or receiving treatment for his right eye 
disability.  

Clinical examination reflected uncorrected distance vision of 
20/100 in the right eye and 20/100 in the left eye.  Near 
uncorrected vision was 20/25 in the right eye and 20/25 in 
the left eye.  Distance corrected vision was 20/20 
bilaterally.  Best corrected visual acuity with refraction 
was 20/20 bilaterally with a manifest refraction.  An 
addition of plus 2.75 resulted in 20/20 bilaterally for best 
near corrected visual acuity.  Confrontation fields were full 
bilaterally and both eyes demonstrated extraocular movement.  
Slit lamp examination showed good lid aposition with no 
epiphora noted.  The anterior chamber, iris, and lenses were 
normal bilaterally.  The examiner reported that the Veteran 
declined a dilated fundus examination because he was 
scheduled for immediate surgery.  The examiner diagnosed the 
Veteran with mild nasal corneal scarring, secondary to 
pterygium removal of the right eye.  This results in very 
mild dry eye symptoms, and the examiner opined that it is 
"visually insignificant."  The examiner also diagnosed him 
with nasolacrimal duct obstruction secondary to 
dacryocystitis of the left eye and bilaterally adult onset 
myopia, both unrelated to his service-connected right eye 
disability.  

Considering the medical evidence of record in light of the 
above noted criteria, the Board finds that a compensable 
rating for service-connected residuals, status post pterygium 
removal, right eye is not warranted.  In this case, there is 
simply no evidence of any loss of visual acuity in the 
Veteran's right eye that would correspond to a compensable 
rating, under the VA rating schedule for visual impairment.  
38 C.F.R. § 4.84a, Table V.  As discussed above, where vision 
in the other eye (in this case, the Veteran's left eye, for 
which there is no service- connected disability) is 20/40, 
the corrected vision in the eye that is being evaluated for 
rating purposes must be at least 20/50 or worse.  

Here, the Veteran's corrected distant visual acuity was 
substantially better than either of these levels of visual 
acuity, having been 20/20 in each eye during the September 
2006 VA outpatient treatment visit and both VA examinations 
conducted in July 2004 and July 2008.  All three eye 
evaluations of record indicate that there has been no 
progressive visual loss or that the Veteran demonstrates a 
visual field defect.  Thus, a compensable rating is not 
warranted.

The Board notes that the Veteran was also diagnosed with mild 
nasal corneal scarring, secondary to pterygium removal of the 
right eye, as noted in the July 2008 VA examination report.  
However, as stated by the examiner, the condition is visually 
insignificant.  There is no evidence that the mild nasal 
corneal scarring results in decrease vision or that it is a 
cosmetic defect.  The Veteran has not submitted any evidence 
to the contrary.  As such, it would be inappropriate to 
evaluate the Veteran's mild nasal corneal scarring as part of 
his right eye pterygium, and a separate rating is not 
warranted for this condition.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected residuals, 
status post pterygium removal, right eye, as the Court 
indicated can be done in this type of case.  See Hart v. 
Mansfield, supra.  However, upon reviewing the longitudinal 
record in this case, we find that at no time during the 
rating period on appeal has the service-connected right eye 
disability been more disabling than as currently rated under 
the present decision.  

The Board notes that an extraschedular evaluation is not for 
consideration.  There is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected right eye disability.  The evidence does not 
establish that his service-connected right eye disability 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the Veteran's service-connected right eye 
disability necessitates frequent periods of hospitalization.  
In light of the foregoing, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for his residuals, status post pterygium removal, 
right eye, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the Veteran in April 
2008 regarding the VCAA notice requirements for his increased 
rating claims.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claims for 
increased evaluations would be evidence showing that his 
disabilities are worse than the current evaluations 
contemplate.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  
It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, the letter specifically advised the 
Veteran of the criteria necessary to warrant higher 
evaluations for his service-connected disabilities.  

Although the Veteran received notice after the rating 
decision on appeal, the error of notice is non-prejudicial to 
the Veteran.  In this case, the Board finds that the notice 
errors did not affect the essential fairness of the 
adjudication because the Veteran had actual knowledge of what 
was necessary to substantiate his claims for increased 
rating, which is shown by his statements of record and 
testimony during the August 2006 personal hearing, contending 
that his disabilities have worsened in severity and affect 
his overall daily functioning.  The Board finds that by way 
of the Veteran's actual knowledge and the overall development 
of his claim throughout the pendency of this appeal, the 
errors of notice are non-prejudicial to the Veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
January 2000 to August 2008, and private medical records 
dated May 2001 to September 2006.  The Veteran was also 
provided a VA examination in connection with his claims.

The Board notes that in support of the Veteran's claims for 
increased ratings, the representative asserts that both 
claims should be remanded again due to VA examination 
deficiencies.  In the January 2009 appellant's post-remand 
brief, the representative indicates that the VA examiner 
failed to show the severity of the service-connected back 
disability when noting "radiating pain in both lower 
extremities to the toes with numbness, deep tendon reflexes 
were 2/4, and right quadriceps strength was 4.5/5."  The 
representative contends that the examiner did not completely 
evaluate the nature and severity of the Veteran's back 
disability.  Additionally, he adds that the examiner did not 
give the Veteran a field of vision examination during the 
July 2008 VA examination, which would have shown if the 
Veteran had lost of his visual field due to his service-
connected right eye disability.  

The Board acknowledges the representative's contentions, but 
finds that a remand for additional VA examinations to 
evaluate the Veteran's service-connected back and right eye 
disabilities is not warranted.  As noted in the discussion, 
the Veteran's service-connected back disability does not 
warrant a higher rating because his reported range of motion 
for the thoracolumbar spine is higher than what is needed for 
a 20 percent rating under Diagnostic Code 5237.  While it is 
true that the Veteran's service-connected back disability 
affects other body parts, the recorded examination findings 
are adequate for rating purposes.  A separate 10 percent 
rating has been assigned for radiculopathy of the right lower 
extremity.  The evidence does not allow for a higher rating 
for the right lower extremity or a separate rating for the 
left lower extremity.   

In regards to the right eye disability, the Board finds that 
the Veteran was provided a field of vision examination during 
the July 2008 VA examination.  As noted in the examination 
report, the Veteran demonstrated "FULL" in both eyes during 
the confrontation fields.  According to information obtained 
by the Board, confrontation visual field testing is a typical 
method of field of vision testing.  The Board finds that an 
additional VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently evaluated as 10 percent 
disabling is denied.  

Entitlement to a separate 10 percent rating for radiculopathy 
of the right lower extremity is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Entitlement to a compensable rating for residuals, status 
post pterygium removal, right eye (previously claimed as loss 
of vision) is denied.  



___________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


